Citation Nr: 1734516	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  08-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for chronic headaches, residuals of a concussion, from July 22, 2010 to the present?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to June 1991; from May to August 1994; from January to October 2003; and from June 2004 to May 2005.  He also served in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.  In March 2009, a hearing was held before the undersigned.  A transcript of that hearing is of record.

In October 2009, February 2012, May 2013, and December 2013, the Board remanded the case for further development.  In a December 2014 decision, the Board denied entitlement to a rating higher than 10 percent for chronic headaches, residuals of a concussion, from June 1, 2005 to July 21, 2010; granted entitlement to a 30 percent rating for chronic headaches, residuals of a concussion, from July 22, 2010 to July 17, 2013; and denied entitlement to a rating higher than 40 percent for chronic headaches, residuals of a concussion, since July 18, 2013.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a December 2015 joint motion for remand, the parties agreed to vacate the Board's December 2014 decision regarding chronic headaches, residuals of a concussion, and remand the case to the Board for additional development.  

In a March 2016 decision, the Board again denied entitlement to a rating higher than 10 percent for chronic headaches, residuals of a concussion, from June 1, 2005 to July 21, 2010; denied entitlement to a rating higher than 30 percent for chronic headaches, residuals of a concussion, from July 22, 2010 to July 17, 2013; and denied entitlement to a rating higher than 40 percent for chronic headaches, residuals of a concussion, since July 18, 2013.  The case was again appealed to the Court.

In October 2016 the Court granted a joint motion for partial remand which vacated that portion of the March 2016 Board decision which denied ratings higher than 30 percent for the period of July 22, 2010 to July 17, 2013 and higher than 40 percent for the period since July 18, 2013.  The appellant agreed to abandon the claim of entitlement to a rating higher than 10 percent for chronic headaches, residuals of a concussion, from June 1, 2005 to July 21, 2010.  This issue is no longer on appeal.  The case was then remanded by the Board for development in February 2017.

In June 2017 the Veteran submitted a VA Form 21-526EZ claiming entitlement to service connection for residuals of a traumatic brain injury, other than headaches; and for a left knee disorder.  He also claimed entitlement to increased ratings for lumbar spondylosis, posttraumatic stress disorder, right ankle sprain, and cervical strain.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2017, the Board remanded the issue listed above in order to obtain additional information regarding whether the Veteran's migraine headaches were "producing" or "capable of producing" economic inadaptability, pursuant to the instructions of the Court's October 2016 joint motion for partial remand.  

In May 2017, the Veteran attended a VA examination, at which he reported that his headaches had been getting more frequent, occurring five times a week and lasting between two hours and all day.  He stated that approximately twice a month he cannot go to work, and that he had taken some Family Medical Leave Act leave for this.  He reported working full time as a corrections officer.  The examiner indicated that the Veteran had prostrating attacks once every month, but that they were not productive of severe economic adaptability.  He also indicated that they did not impact the Veteran's ability to work.  The examiner wrote that there was no evidence to support that the disorder was capable of producing severe economic adaptability, giving as his primary rationale the fact that the Veteran was working full time.

Unfortunately, this rationale is insufficient, and the issue must be remanded for a new medical opinion.  The October 2016 joint motion for partial remand stated that the fact that the Veteran continued to work full time as a corrections officer was not appropriate evidence regarding whether his headaches were productive of severe economic inadaptability, and the question of whether his headaches were capable of producing economic inadaptability, regardless of employment status, must be addressed.

The Board also notes that the Veteran attended VA examinations for residuals of a traumatic brain injury and headaches in July 2017, but a new supplemental statement of the case has not yet been issued since this evidence was received.  See 38 C.F.R. § 19.31(b)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and to provide him with another opportunity to submit evidence of the economic impact of his service-connected chronic headaches.  The Veteran should also provide a report detailing his educational background, as well as any occupational training he received inservice and since separation from active duty.  Such evidence includes, but is not limited to, income tax reports since 2010, income statements since July 2010, employers' statements, sick leave records since July 2010, or any other information that would demonstrate how headaches have affected his earnings.  

2. Obtain all outstanding, pertinent VA treatment records since May 2017.  All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3. After completing the development above, schedule the Veteran for a VA neurological examination to determine the severity of his service-connected chronic headaches, residuals of a concussion.  The examiner must be provided access to all files in VBMS.  The examiner must specify in the examination report that all files have been reviewed.  Following the examination, the examiner must address the following:

a) Does the Veteran have very frequent completely prostrating attacks productive of severe economic inadaptability?  If yes, when did such attacks begin?  Please provide specific references to the evidence of record which show the economic impact of the Veteran's migraine headache disorder to support any response.

b) If the Veteran does not currently suffer from completely prostrating attacks that are currently productive of severe economic inadaptability please address whether this service connected disorder is "capable of producing" severe economic inadaptability.  The Board points out that this case was remanded by the Court because the fact that the Veteran is currently employed is NOT sufficient evidence to establish that the Veteran's headaches are not capable of producing severe economic inadaptability.  The examiner is to specifically address the Veteran's reports that he has missed work because of his headaches and may have used Family Medical Leave Act leave during some of this time.

It is imperative that a complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

4. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

5. Thereafter, readjudicate the issue.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







